Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2018

                                      No. 04-18-00065-CV

                           IN THE INTEREST OF A.G-V., a child,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02802
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
           Appellant Father’s brief is due April 10, 2018. On April 9, 2018, appellant Father filed
his first motion for extension of time, asking for an additional twenty days in which to file his
brief. After review, we GRANT appellant Father’s motion and ORDER him to file his brief in
this court on or before April 30, 2018. Appellant Father is reminded that this is an accelerated
appeal, and under the supreme court’s rules, must be disposed of within 180 days from the date
the notice of appeal was filed in the trial court. Accordingly, extensions will be limited. We
note that appellant Father failed to include a certificate of conference in his motion. We
advise appellant Father that all future filings should include a certificate of conference as
mandated by Rule 10.1(a)(5). See Tex. R. App. P. 10.1(a)(5) (stating that in civil cases,
except for motions for rehearing and en banc reconsideration, motion must contain or be
accompanied by certificate stating that filing party conferred, or made reasonable attempt
to confer, with all other parties about merits of motion and whether those parties oppose
motion).

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court